The plaintiff in error, C.W. Roosevelt, was charged in the district court of Oklahoma county with *Page 176 
the crime of arson, alleged to have been committed in said county on the 24th day of November, 1921, by setting fire to and burning certain personal property, to wit, furniture and other household goods located in a one-story frame dwelling house at No. 1822 Exchange avenue, Oklahoma City. On a trial to a jury in March, 1922, a verdict of guilty was returned, fixing the punishment at imprisonment in the penitentiary for four years. On March 9, 1922, the court rendered judgment in accordance with the verdict. The petition in error and case-made were filed in this court on September 9, 1922, and the case was submitted on the record on October 6, 1924. This being an appeal from a judgment of conviction for a felony, the court has carefully examined the record, in connection with the errors assigned, and finds that the testimony on the part of the state, while circumstantial, is such that, if believed, it conclusively proves the defendant guilty of the crime charged. The information is sufficient, and the instructions fairly and fully cover the law of the case. Finding no error in the record, the judgment is affirmed.